Case 2:16-cv-04109-AB-PLA Document 552 Filed 03/31/20 Page 1 of 5 Page ID #:17655
Case 2:16-cv-04109-AB-PLA Document 552 Filed 03/31/20 Page 2 of 5 Page ID #:17656




    I.     BACKGROUND

         The parties are well-familiar with the background of this case so the Court
  will not recount it in full here. The Court previously granted summary judgment in
  Plaintiffs’ favor as to liability on their claims against VidAngel for copyright
  infringement, and for violation of the Digital Millennium Copyright Act
  (“DMCA”), 17 U.S.C. §§ 1201, et seq. See Order Granting Summary Judgment
  (“MSJ Order,” Dkt. No. 323). The question of damages went to a jury.

         Plaintiffs sought statutory damages on both claims. For the copyright
  infringement claim, the jury found that VidAngel wilfully infringed Plaintiffs’
  copyrights and awarded Plaintiffs statutory damages of $75,000 for each of 819
  infringed works, for a total of $61,425,000. For the DMCA claim, the jury rejected
  VidAngel’s argument that its violations of the DMCA were innocent and awarded
  Plaintiffs statutory damages of $1,250 for each of the 819 works, for a total of
  $1,023,750. The award for both counts totaled $62,237,750 in statutory damages.

       VidAngel now moves for a new trial on numerous grounds and to alter or
  amend the judgment on the ground that the damages award violates due process.

   II.     DISCUSSION

         A. VidAngel’s Motion for a New Trial is Denied.

           VidAngel moves for a new trial on seventeen grounds.

        Most if not all of the issues were previously briefed and argued pretrial and
  during trial, but to the extent VidAngel failed to raise timely objections, such
  arguments are waived and provide no basis for granting a new trial.

         VidAngel identifies five evidentiary rulings that it claims were erroneous
  and that require a new trial. First, the Court notes that VidAngel overstates or
  misleads about some of the Court’s rulings. Most importantly, VidAngel suggests
  the Court denied its motion in limine 3 to exclude the Court’s order finding that it
  violated the Court’s preliminary injunction, and holding VidAngel in contempt and
  sanctioning it. The Court actually granted the motion in part and prohibited
  Plaintiffs from telling the jury that the Court held VidAngel in contempt and
  sanctioned it, but permitted Plaintiffs to tell the jury the Court found that VidAngel
  violated the preliminary injunction and did not immediately comply with it. The
  Court remains convinced that it correctly parsed the evidence between the

   CV-90 (12/02)              CIVIL MINUTES – GENERAL                Initials of Deputy Clerk CB

                                              2
Case 2:16-cv-04109-AB-PLA Document 552 Filed 03/31/20 Page 3 of 5 Page ID #:17657




  admissible and the admissible on this and other rulings. Likewise with regard to
  the advice of counsel defense, the Court parsed VidAngel’s use of that defense into
  2 subjects, and permitted the defense as to one subject but not the other based on
  whether VidAngel impermissibly sought to use the attorney-client privilege as both
  a sword and a shield on that subject. All of the evidentiary issues VidAngel now
  raises were raised in motions in limine and were resolved either pretrial or during
  trial upon VidAngel’s objections. Some issues were raised and considered more
  than once. The Court thoroughly considered the issues then, and VidAngel has not
  presented anything that persuades the Court that its evidentiary rulings were
  erroneous. Insofar as any of these rulings were erroneous, the Court finds that
  given the “overall strength of [the] case” against VidAngel, see Boyd v. City &
  Cnty. of S.F., 576 F.3d 938, 949 (9th Cir.2009), they were harmless. Obrey v.
  Johnson, 400 F.3d 691, 701 (9th Cir. 2005) (“the harmless error standard we apply
  in civil cases must be consistent with the standard we apply to nonconstitutional
  errors in criminal cases: ‘we must reverse ... unless it is more probable than not
  that the error did not materially affect the verdict.’ [citation] The party benefitting
  from the error has the burden of persuasion. . .”).

         VidAngel identifies six jury instructions that it claims were erroneous.
  Again, most if not all of these issues were briefed and/or argued at least once and
  sometimes two or three times. The Court is not persuaded that it was wrong. The
  Court finds that its jury instructions “fairly and adequately cover the issues
  presented,… correctly state the law, and [were not] misleading,” Gantt v. City of
  Los Angeles, 717 F.3d 702, 706 (9th Cir. 2013) (quotation omitted), and that to the
  extent there was error, it was not prejudicial.

         VidAngel complains that the Court’s response to the jury note seeking the
  text of the Family Movie Act (“FMA”) requires a new trial. The Court properly
  rejected VidAngel’s proposal that the Court provide the jury a demonstrative of the
  FMA’s text or a document containing only the language of the FMA because such
  materials were not admitted into evidence. Instead, the Court directed the parties to
  two admitted exhibits that did contain the text of the FMA, and which therefore
  answered the jury’s question. VidAngel now argues that the Court could have
  proceeded in other different ways, but does not show that it proposed any of them
  at the time. The Court’s response to the jury note was not an abuse of discretion.

        VidAngel argues that the Court wrongly granted Plaintiffs’ motion for
  summary judgment on the fair use defense and instead argues that this issue should
  have gone to the jury. This is in effect a motion for reconsideration and VidAngel


   CV-90 (12/02)              CIVIL MINUTES – GENERAL                Initials of Deputy Clerk CB

                                              3
Case 2:16-cv-04109-AB-PLA Document 552 Filed 03/31/20 Page 4 of 5 Page ID #:17658




  has not met any standard for reconsideration. Furthermore, for the reasons stated in
  the MSJ Order, the Court does not find error.

         VidAngel argues that the jury’s wilfulness finding and the damages award
  were against the clear weight of the evidence. Rule 59(e) permits a new trial if the
  verdict is against the clear weight of the evidence. VidAngel cites only evidence
  that arguably weighs against the verdicts. Plaintiffs point to substantial evidence
  that supports the jury verdicts. See Opp’n pp. 18-23 (reciting evidence that
  supports the verdicts). VidAngel fails to acknowledge or address the evidence that
  supports the verdicts, so it necessarily fails to show that the verdicts were against
  the clear weight of the evidence, and its motion fails. Regardless, the Court finds
  that these verdicts were well-supported by the evidence presented at trial.

         VidAngel argues that the jury award is excessive because it does not
  correlate to Plaintiffs’ actual monetary damages, and does not serve any legitimate
  interest in punishment or deterrence. But as Plaintiffs point out, statutory damages
  need not correlate to a party’s actual money damages, and Plaintiffs presented
  substantial evidence of unquantifiable or intangible harm. Furthermore, the jury
  awards were in the very middle of the statutory range: statutory damages for wilful
  copyright infringement must be between $750 and $150,000 per violation, and the
  jury awarded $75,000 per title; statutory damages for a DMCA violation must be
  between $200 and $2,500, and the jury awarded $1,250 per title. Plaintiffs’ theory
  of the case was, in part, that VidAngel’s business model consisted of illegally and
  without license ripping hundreds of Plaintiffs’ copyrighted works, altering them,
  and streaming them at a net discount to customers, knowing it was unlawful, in
  hopes of reaping profits and gaining negotiating leverage with Plaintiffs, and
  thereby causing Plaintiffs unquantifiable harm. This theory was supported with
  adequate evidence, the jury was entitled to credit it, and the damages awarded are
  not excessive in light of the jury’s apparent acceptance of this theory.

        Finally, because the Court rejects all of VidAngel’s other claims of error, the
  Court also rejects its claim of prejudice based on cumulative error.

      B. VidAngel’s Motion to Amend the Judgment is DENIED.

        VidAngel argues that the judgment must be amended because the jury
  verdict awarding Plaintiffs a total of $62,237,750 in statutory damages violated its
  due process rights.



   CV-90 (12/02)             CIVIL MINUTES – GENERAL                 Initials of Deputy Clerk CB

                                             4
Case 2:16-cv-04109-AB-PLA Document 552 Filed 03/31/20 Page 5 of 5 Page ID #:17659




         To overturn the jury’s verdict, VidAngel must show that the award was “so
  severe and oppressive as to be wholly disproportioned to the offense and obviously
  unreasonable.” St Louis, I.M. & S. Ry. Co. v. Williams, 251 U.S. 63, 66-67 (1919)
  (“Williams”). The Court rejects VidAngel’s invitation to apply the factors set forth
  in State Farm Mut. Auto Ins. Co. v. Campbell, 538 U.S. 408 (2003) and BMW of N.
  Am., Inc. v. Gore, 517 U.S. 559 (1996) (“Gore/Campbell factors”), because in
  those cases, the Supreme Court set forth the standards for reviewing the
  constitutionality of awards of punitive damages, not statutory damages. The Ninth
  Circuit has analyzed the constitutionality of statutory damages awards under
  Williams, see, e.g., United States v. Citrin, 972 F.2d 1044, 1051 (9th Cir. 1992)
  (National Health Services Corps Scholarship Program Act); Two Plus Two Publ’g,
  LLC v. Jacknames.com, 572 F. App’x 466, 467 (9th Cir. 2014) (Lanham Act);
  Perez-Farias v. Glob. Horizons, Inc., 499 F. App’x 735, 737 (9th Cir. 2012)
  (Washington Farm Labor Contractor Act), and VidAngel points to no cases
  showing that the Ninth Circuit has extended the Gore/Campbell factors to this
  question. The Court therefore adheres to the Williams test.

         As stated above, the jury clearly accepted Plaintiffs’ theory of the case.
  Plaintiffs presented evidence showing that VidAngel engaged in copyright
  infringement on a massive scale, that such infringement was effectively the
  operational foundation of VidAngel’s business model, and that VidAngel did this
  willfully. In response, the jury set a statutory damages award in the very middle of
  the permissible range for each of the 819 titles VidAngel infringed, resulting in a
  total award of about $62 million. This verdict is well-supported by the evidence,
  and the Court does not find that this amount is severe and oppressive and
  unreasonable, either per title or in total. To the contrary, the Court affirmatively
  finds that the award comports with due process in light of the conduct that the jury
  determined VidAngel engaged in. VidAngel argues that the maximum permissible
  award consistent with due process is the statutory minimum—totaling $614,250—
  but this calculation turns on accepting wholesale VidAngel’s view of the case,
  which the jury was entitled to, and did, reject.

  III.     CONCLUSION

           For the foregoing reasons, the Motions are DENIED.

           IT IS SO ORDERED.




   CV-90 (12/02)              CIVIL MINUTES – GENERAL               Initials of Deputy Clerk CB

                                              5
